        Case 1:21-cv-01147-HBK Document 3 Filed 07/30/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     JUAN RIVERA,                                         1:21-cv-01147-HBK (PC)
12
                          Plaintiff,
13                                                        ORDER TO SUBMIT APPLICATION
              v.                                          TO PROCEED IN FORMA PAUPERIS
14                                                        OR PAY FILING FEE WITHIN 30 DAYS
     SERGEANT P. RODRIGUEZ,
15
                          Defendant.
16

17
              Plaintiff initiated this action by filing a pro se civil rights complaint under 42 U.S.C. §
18
     1983 on July 29, 2021. (Doc. No. 1). Plaintiff did not pay the $402.00 filing fee nor apply to
19
     proceed in forma pauperis under 28 U.S.C. § 1915.
20
              Accordingly, it is ORDERED:
21
              1. Within thirty (30) days of receipt of this order, Plaintiff shall either: (1) complete the
22
     attached application to proceed in forma pauperis; or (2) pay the $402.00 filing fee for this action.
23
              2. Absent good cause, the Court will not grant any motions for extension of time.
24
              3. Failure to comply with this order may result in dismissal of this action.
25
     Dated:        July 29, 2021
26
                                                          HELENA M. BARCH-KUCHTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28
